Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the amendment, filed on 02/10/2021. By this amendment,
Claims 25-28 are newly introduced.
Claims 1-3, 6-9, 12, and 17-28 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Application has been amended as follows:
IN THE CLAIMS:
Please replace claims as follows:
Claim 1:
A memory system connectable to a host, the memory system comprising: 
a nonvolatile memory that includes a plurality of blocks; and 

classify the blocks into a plurality of block groups corresponding to a plurality of data retention terms based on wear of each of the blocks, the wear relating to an erase operation for each of the blocks; 
receive, from the host, a first write command including a first parameter specifying a first retention term required for first data to be written and a second write command including a second parameter specifying a second retention term required for second data to be written, the second retention term being shorter than the first retention term; 
in response to receiving the first write command, select, when a block classified into a first block group having a data retention term which is equal to the first retention term specified by the first parameter in the received first write command is present, the block classified into the first block group as a first block, and select, when no block classified into the first block group is present, a block classified into a second block group having a data retention term longer than the first retention term as the first block; 
write the first data to the first block; 
in response to receiving the second write command, select, when a block classified into a third block group having a data retention term which is equal to the second retention term specified by the second parameter in the received second write command is present, the block classified into the third block group as a second block, and select, when no block classified into the third block group is present, a block classified into a fourth block group having a data retention term longer than the second retention term as the second block; and 


Allowable Subject Matter
Number of claims allowed: 20.
Allowed claims: 1-3, 6-9, 12, and 17-28.
The following is an Examiner’s statement of reasons for allowance: The prior art of 
Record does not appear to teach or suggest the claimed limitations alone or in combination, with respect to independent claims 1 and 7, select, when no block classified into the first block group is present, a block classified into a second block group having a data retention term longer than the first retention term as the first block; write the first data to the first block; select, when no block classified into the third block group is present, a block classified into a fourth block group having a data retention term longer than the second retention term as the second block; and write the second data to the second block.
	Song discloses a method for classifying memory blocks into groups based on wear level of each of the blocks; and selecting block(s) for storing data based on wear level. However, Song fails to teach when a requested block is not found in a first group, select a block from a second group that has a data retention term longer than that of blocks of the first group.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TT/
/RYAN BERTRAM/Primary Examiner, Art Unit 2137